DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 4-13, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and amendments filed on 12/14/2020 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a receiving RLC function entity receives a first RLC PDU of a data packet and determines that it is a first segment of the data packet, the receiving RLC function entity starts a first timer based on receiving the first segment and when it determines that not all segments have been received by the time the first timer expires, sending a retransmission request to the sending entity where the request comprises a first serial number which is used to retransmit an unreceived segment of the data packet, as substantially described in independent claims 1 and 13.  
These limitations, in combination with the remaining limitations of claims 1 and 13, are not taught nor suggested by the prior art of record. Claims 4-12 and 16-23 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474